Title: To Thomas Jefferson from John Wayles Eppes, 12 March 1804
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir, 
            Monticello March. 12. 1804.
          
          Maria continues in the same situation as when I wrote last—If she mends at all it is so little that it cannot be discerned by me—
          On Thursday her month expires—I shall endeavour to prevail on her to leave her room immediately, to lay aside her phials, & depend on gentle exercise and fresh air for her recovery—
          The child continues well—It has been I am told uncommonly healthy from its birth—It begins to suffer for the want of a nurse—The post rider has promised to bring my oats if you should send any to Fredericksburg—
          accept for your health my warm wishes Yours sincerely
          
            Jno: W: Eppes 
          
        